UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1883


JOSEPH MICHAEL TORDA, by and through his guardians, Susan
Capuano Torda and Thomas Torda; SUSAN CAPUANO TORDA, mother
of Joseph Michael Torda,

                Plaintiffs – Appellants,

          v.

FAIRFAX COUNTY SCHOOL BOARD,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:11-cv-00193-GBL-TRJ)


Submitted:   March 18, 2013                 Decided:   April 4, 2013


Before NIEMEYER, GREGORY, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Michael Torda, Susan Capuano Torda, Appellants Pro Se.
Patricia A. Minson, John Francis Cafferky, BLANKINGSHIP & KEITH,
PC, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Susan Capuano Torda and her son, Joseph Michael Torda,

appeal    the    district      court’s         order      denying       their   motion    for

judgment on the record and entering judgment in favor of the

Fairfax County School Board on the Tordas’ civil action, which

challenged      the   decision       of    a   due       process    hearing     officer    on

claims arising under the Individuals with Disabilities Education

Act of 2004 (“IDEA”), 20 U.S.C. §§ 1400-1482 (2006).

            We have reviewed the record and find no reversible

error.     See M.S. ex rel. Simchick v. Fairfax Cnty. Sch. Bd., 553

F.3d 315, 323 (4th Cir. 2009) (stating standard of review).                                In

particular, we agree with the district court that the Tordas are

barred from challenging the Board’s eligibility determinations

by virtue of the pertinent statute of limitations as well as by

their    own     conduct,      see    20       U.S.C.      §   1415(b)(6)(B)       (2006);

Patricia P. v. Bd. of Educ. of Oak Park, 203 F.3d 462, 469 (7th

Cir.    2000),    and    we    conclude,            in    light    of    the    conflicting

evidence, that the district court did not clearly err in finding

that    Joseph    does   not    possess         a    specific      auditory      processing

disorder that is not secondary to his cognitive challenges.                               See

MM ex rel. D.M. v. Sch. Dist. of Greenville Cnty., 303 F.3d 523,

538 (4th Cir. 2002).           Likewise, we see no reason to disturb the

district       court’s   conclusion            that       Joseph        received   a     free

appropriate public education during the pertinent time period.

                                               2
See Bd. of Educ. v. Rowley, 458 U.S. 176, 202 (1982); Sumter

Cnty. Sch. Dist. 17 v. Heffernan ex rel. TH, 642 F.3d 478, 483

(4th Cir. 2011); Hall v. Vance Cnty. Bd. of Educ., 774 F.2d 629,

636 (4th Cir. 1985).       Accordingly, we affirm the judgment of the

district court.

           Finally, we grant each of the Board’s pending motions

except   for    its   motion   to   strike   the   Tordas’   informal   reply

brief, which we deny.           We deny each of the Tordas’ pending

motions except for their motion for leave to file an informal

reply brief exceeding the length limitations, which we grant.

See Fed. R. App. P. 10(a); United States v. Husein, 478 F.3d

318,   335-36    (6th   Cir.   2007)   (holding    that   Fed.   R.   App.   P.

10(e)(2) allows for modification of record, but not introduction

of new evidence in appellate court).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                       3